DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  lines 1-2 should be amended to - calculating a starting fuel amount based on the starting air volume-.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  lines 2-3 should be amended to -through the immediately previous valve duration value based on a current valve position-.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4:
The claim is unclear because it further defines the valve position fixing value, the valve position threshold and the immediately previous value position value however the claims on which this claim depends do not require all these values (only one of the values). For this reason, it’s unclear if claim 4 is requiring all of these values or only further defining one of the limitations required by the proceeding claims. For the sake of examination, the office has assumed that this claim is only attempting to further define one of the valve position fixing value, the valve position threshold and the immediately previous value position value.

Regarding claim 5:
The claim is unclear because of the limitation “calculating the starting air volume and a starting fuel amount as the valve duration fixing value” in lines 7-8. This limitation is unclear because it’s not clear what “as” in the limitation requires in terms of the relationship between the “starting air volume” and “starting fuel amount” and the “valve duration fixing value”. For the sake of examination, the office has assumed that this limitation requires calculating the “starting air volume” and “starting fuel amount” based on the “valve duration fixing value” which appears to be further supported by ¶0076 of the specification.

Regarding claim 8:
The claim is unclear because of the limitation “calculating the starting air volume and a starting fuel amount as the valve duration threshold” in lines 9-10. This limitation is unclear for the same reason identified in claim 5 rejection above. For the sake of examination, the office has assumed that this limitation requires calculating the “starting air volume” and “starting fuel amount” based on the “valve duration threshold”.
Claims 9-11 are rejected due to their dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application publication number 2019/0017457 to Fujimoto et al. (Fujimoto).
Fujimoto discloses:
Regarding claim 1:
A control method of securing continuously variable valve duration (CVVD) startability (figure 8 or 11) when a CVVD error (#104 and #105 or #404 and #405) is recognized by a CVVD controller (#105 or #405) during an operation of a CVVD system see figure 2 which shows a phaser controlled by the method shown in figure 11), the control method comprising: 
performing engine startability securing control (figures 8 or 11) for solving the CVVD error (#105 or #405) by applying a starting air volume (#200 and #300 which controls the phase of the camshaft and valves which controls the starting air volume or #407, “1 intake air amount increase control”) to starting of an engine through at least one of a valve position fixing value (figure 11, #407 which sets the throttle valve position/value or figure 8, #300 which sets the opening position of the intake valve by adjusting the phase of the camshaft), a valve position threshold (figure 8, #200 which sets the intake valve position/phase to the most delayed/threshold value), or an immediately previous valve position value.  

Regarding claim 2:
The control method of claim 1, further comprising calculating a starting fuel amount (figure 11, #408 which sets the injection amount for multiple cylinders, ¶0073) through the starting air volume (determined based on or including the intake air amount increase control as shown in #407).  

Regarding claim 3:
The control method of claim 1, wherein performing the engine startability securing control comprises performing at least one of valve position fixing value control using the valve position fixing value  (figure 11, #407 which sets the throttle valve position/value or figure 8, #300 which sets the opening position of the intake valve by adjusting the phase of the camshaft), valve position threshold control using the valve position threshold (figure 8, #200 which sets the intake valve position/phase to the most delayed/threshold value), or immediately previous valve position value control using the immediately previous valve position value.  

Regarding claim 4 (as understood by the examiner, see the 35 USC 112(b) rejection of the claim above for the claim interpretation):
The control method of claim 3, wherein: 
the valve position fixing value is a limp-home value of a valve position; 
the valve position threshold is a valve duration value not exceeding a predetermined value (figure 8, #200 which sets the intake valve position/phase to the most delayed/threshold value); and 
the immediately previous valve position value is a valve duration value which is not out of a valve failure timing value or more.  

Regarding claim 15:
A continuously variable valve duration (CVVD) system, comprising: 
a CVVD controller (figure 7, element 40) configured to apply a starting air volume (Cva/”intake side control valve”) and a starting fuel amount (46/“fuel management section”) by determining at least one of a valve position fixing value (14a/“electric actuator” or Cva/”intake side control valve”), a valve position threshold, or an immediately previous valve position value as a cylinder charging amount required 43/“failure determination section”) generated when CVVD control is performed (figure 8 or 11).  

Regarding claim 16:
The CVVD system of claim 15, wherein the CVVD error includes at least one of abnormality of controller area network (CAN) communication, a stuck valve, or a motor failure (43/“failure determination section” detects failure of Vta and Vtb).  

Regarding claim 20:
The CVVD system of claim 15, wherein the CVVD controller (40 connected to VVT of intake Vta and exhaust VTb via CVa and CVb) is connected to a continuously variable valve timing (CVVT) system (VTa and VTb) configured to directly control a camshaft (7 and 8).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto as applied to claim 15 above, and further in view of US patent application publication number 2009/0007564 to Suzuki et al. (Suzuki).
Regarding claim 17:
Fujimoto fails to disclose:
The CVVD system of claim 15, wherein: the CVVD controller includes a cylinder charging amount map; and 
the cylinder charging amount map is configured to match a duration value of a valve to the cylinder charging amount.  
Suzuki teaches:
	A CVVD system that includes a controller (24) that includes a control map (figure 10a-10b) for controlling the variable intake valve (11 and 14). The map matches valve duration and cylinder charging (¶0043).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujimoto to further a map in the controller Fujimoto that compares the valve duration to the cylinder charging as taught by Suzuki for the purpose of controlling the variable intake valve (Suzuki, ¶0043).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto as applied to claim 15 above, and further in view of US patent application publication number 2005/0205069 to Lewis et al. (Lewis).
Regarding claim 19:
Fujimoto fails to disclose:
The CVVD system of claim 15, wherein the CVVD controller is connected to a mass air flow (MAF) sensor configured to detect an air flow rate of an intake line.  

	A CVVD system that includes a manifold pressure sensor, and/or mass air flow sensor (¶0253) that aids the controller in estimating the engine air amount.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujimoto to further include a mass air flow sensor as taught by Lewis for the purpose of estimating the engine air amount and improve the phasing control of the intake camshaft (Lewis, ¶0253).

Allowable Subject Matter
Claims 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 6,491,022 to Okamoto (see the failure analysis 201 and 203), US patent number 10,174,684 to Kim (see the failure analysis step 110) and US patent application publication number 2005/0205069 to Lewis et al. (see determining air charge step 222).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746